UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5/25/2021
                                                                       :
DENEENE WASHINGTON,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-cv-11441 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
NAOMI BERRIE DIABETES CENTER, et al.,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        By motion dated May 24, 2021, Plaintiff requested that the Court appoint counsel to
represent her in this case. Plaintiff is currently represented by counsel, who has made a limited
appearance for settlement purposes only.
        A district court has “broad discretion” to decide whether to seek pro bono representation
for a civil litigant. Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). However, “a court
has no authority to ‘appoint’ counsel, but instead, may only ‘request’ that an attorney volunteer
to represent a litigant.” Vann v. Sudranski, 2020 WL 8679706, at *1 (S.D.N.Y. July 8, 2020)
(quoting Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-10 (1989)).
Because “[v]olunteer lawyer time is a precious commodity,” Cooper v. A. Sargenti Co., 877 F.2d
170, 172-73 (2d Cir. 1989), “[c]ourts must request the services of pro bono counsel sparingly,
and with reference to public benefit.” Vann, 2020 WL 8679706, at *1.
        The Second Circuit has set forth factors to guide a court’s discretion to appoint counsel to
represent an indigent civil litigant under 28 U.S.C. § 1915 in Hodge. Under Hodge, the first
question is whether the litigant’s claims “seems likely to be of substance.” Hodge, 802 F.2d at
61. If the court determines that the claims have substance, the court should consider other
factors including: “plaintiff’s ability to obtain representation independently, and his ability to
handle the case without assistance in the light of the required factual investigation, the
complexity of the legal issues, and the need for expertly conducted cross-examination to test
veracity.” Cooper, 877 F.2d at 172. Plaintiff has not made a showing at this time sufficient to
warrant a request that counsel appear to try the case for her. The Court, however, has appointed
counsel on a limited basis to try to settle this case.
        All dates previously set in this case are adjourned pending the outcome of the settlement
discussions. If settlement discussions are unsuccessful, new dates will be set promptly at the
conclusion of the discussions.

        SO ORDERED.
Dated: May 25, 2021             __________________________________
       New York, New York                  LEWIS J. LIMAN
                                       United States District Judge




                            2
